THIRD DIVISION
                           ELLINGTON, P. J.,
          BETHEL, J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                       May 18, 2018




In the Court of Appeals of Georgia
 A18A0163. SLAUGHTER v. THE STATE.

      BETHEL, Judge.

      Jerome Slaughter appeals the denial of his motion for a new trial following his

convictions for one count each of rape, incest, and child molestation. Slaughter argues

that the trial court erred because the State failed to prove venue as to all charges

beyond a reasonable doubt, the jury was erroneously charged on venue, and he

received ineffective assistance. For the reasons that follow, we affirm.

      “On appeal from a criminal conviction, the evidence is viewed in the light most

favorable to the verdict, and the defendant no longer enjoys the presumption of

innocence.” State v. Robinson, 275 Ga. App. 117, 117 (619 SE2d 806) (2005)

(citation omitted). So viewed, the record shows that the victim, K. S., lived with her

mother and saw her father, Slaughter, on weekends. K. S. testified that beginning
when she was eight years old, her father would touch her private parts and have

sexual intercourse with her, sometimes physically restraining her. These assaults

occurred in DeKalb and Fulton county. The abuse continued for many years through

the time K. S. turned twelve and reached sixth grade. K. S.’s three-year-old sister, T.

S., also demonstrated signs of abuse. For instance, while showering with K. S., T. S.

attempted to touch K. S.’s private parts. When asked who had showed T. S. how to

do such a thing, T. S. responded “My daddy did.” K. S. eventually disclosed the abuse

to her aunt, and then her mother. A physical examination of K. S. revealed that she

had contracted a sexually transmitted infection. Slaughter was indicted on one count

each of rape, child molestation, and incest. A jury found Slaughter guilty of all

charges. Slaughter filed a series of motions for a new trial, which the trial court

denied, and this appeal followed.

      1. Slaughter first argues that the State failed to prove venue in Fulton County

for each of the charges beyond a reasonable doubt and that his motion for directed

verdict and for a new trial should have been granted on these grounds. We disagree.

      Our Georgia Constitution requires that venue in all criminal cases must
      be laid in the county in which the crime was allegedly committed. Venue
      is a jurisdictional fact, and an essential element in proving that one is
      guilty of the crime charged. Like every other material allegation in the

                                          2
      indictment, venue must be proved by the prosecution beyond a
      reasonable doubt. Proof of venue is a part of the State’s case, and the
      State’s failure to prove venue beyond a reasonable doubt renders the
      verdict contrary to law, without a sufficient evidentiary basis, and
      warrants reversal.




Jones v. State, 272 Ga. 900, 901-902 (2) (537 SE2d 80) (2000) (footnotes and

citations omitted). The State may use direct or circumstantial evidence to meet its

burden. Id. at 902-903 (2).

      While K. S. testified that her father first began abusing her while he lived with

her aunt (who resided in DeKalb County), K. S. testified that the abuse continued to

her father’s residence that he shared with his then-girlfriend. A detective testified that

her father’s residence was “646 Abner Street Southwest, Atlanta,” which he testified

was located in Fulton County.

      Slaughter states that the detective’s testimony as to his address was a mistake,

as his correct address was actually “646 Atwood Street.” Slaughter argues that the

detective’s mistake in identifying Slaughter’s specific street address means that there

is no evidence supporting venue. Slaughter’s argument is incorrect. “This is not a

case where a crime scene was described but its location left unspecified, or where a

                                            3
street address alone was offered as proof of venue without reference to a city or

county.” Schofield v. State, 261 Ga. App. 70, 71 (582 SE2d 11) (2003) (emphasis

added). Rather, the detective testified that the crime scene was in Atlanta and in

Fulton County. And another witness testified as to the correct street address for

Slaughter. We note both that Slaughter could have explored this alleged conflict in

the evidence in his cross-examination of the detective, “and also that he was free to

argue the significance of the alleged conflict to the jury in closing. Any conflict in the

evidence created by a misstatement of the address was resolved by the jury . . . in

favor of venue in Fulton County.” Id. at 71 (citation omitted). Therefore, the trial

court did not err in denying Slaughter’s motion for directed verdict and motion for a

new trial on these grounds.

      2. Slaughter next argues that the trial court committed plain error in charging

the jury on venue because it included in its instruction language that was inapplicable

to the case. More specifically, Slaughter objects to the portion of the jury instruction

that provided: “ . . . and a prosecution in any case in which it cannot be determined

in what county the crime was committed, venue is proper and may be proved in any

county in which the evidence shows beyond a reasonable doubt that it might have



                                            4
been committed . . . .” The State concedes this portion of the jury instruction was

inapplicable.

      Slaughter concedes that he did not object to this instruction at trial, and

therefore we review the instruction for plain error. See Givens v. State, 294 Ga. 264,

266 (2) (751 SE2d 778) (2013). “Thus, we must consider whether the instruction was

erroneous, whether it was obviously so, and whether it likely affected the outcome of

the proceedings.” Id. (citation omitted).

      “As a general rule, a trial court does not err when it charges a Code section in

its entirety, even though some part of that section may be inapplicable to the

allegations of the indictment and the evidence presented at trial. In such

circumstances, error will be found only where it appears that the inapplicable part of

the charged statute either misled the jury or erroneously affected the verdict.”

Hernandez-Garcia v. State, 322 Ga. App. 455, 460 (2) (745 SE2d 706) (2013)

(citations omitted). Therefore, for the jury charge at issue to constitute reversible

error, there must be a reasonable possibility that, as a result of the charge, the jury

convicted Slaughter of the charged offenses in a manner not alleged in the indictment.

See id. at 460-461 (2).



                                            5
      Here, the trial court instructed the jury that venue in Fulton County was a

jurisdictional fact that had to be “proved by the State beyond a reasonable doubt as

to each crime charged in the indictment just as any element of the offense.” Further,

the State introduced testimony from a detective that established that Slaughter’s

residence was in Fulton County and other testimonial evidence established

Slaughter’s correct street address in Fulton County. Because the charge required the

jury to find beyond a reasonable doubt that venue was in Fulton County, which the

jury could do based on the evidence presented at trial, the extraneous instruction did

not likely affect the outcome of the proceedings.

      3. Lastly, Slaughter argues that he received ineffective assistance at trial

because his counsel failed to file a special demurrer seeking more definite dates in the

indictment, failed to object during trial to the testimony regarding T. S.’s behavior

and comment in the shower with K. S., and failed to challenge venue.

      To succeed on an ineffective assistance claim, a criminal defendant must
      demonstrate both that his trial counsel’s performance was deficient and
      that there is a reasonable probability that the trial result would have been
      different if not for the deficient performance. When reviewing an
      ineffective assistance claim, we accept the trial court’s factual findings
      and credibility determinations unless clearly erroneous, but we
      independently apply the legal principles to the facts.

                                           6
Tiller v. State, 314 Ga. App. 472, 476 (4) (724 SE2d 397) (2012) (citations omitted).

      (a) Slaughter contends that trial counsel was ineffective for failing to file a

special demurrer seeking more definite dates in the indictment because Slaughter was

incarcerated for some of the period alleged in the indictment. We disagree.

      A special demurrer objects merely to the form of an indictment or seeks more

information and must be raised before pleading to the indictment. See Chapman v.

State, 318 Ga. App. 514, 516 (1) (a) (733 SE2d 848) (2012). Here, the indictment

stated a range of dates for each of the charges as being from “the 6th of February,

2007 and the 31st day of December, 2011, the exact date unknown to the Grand

Jurors.” At the motion for new trial hearing, Slaughter’s trial attorney testified that

he saw no need to file a special demurrer because he thought it would be clear to the

jury that Slaughter did not commit the offenses during the time he was incarcerated.

Slaughter’s trial counsel stated that he made the dates that Slaughter was incarcerated

clear to the jury. This testimony demonstrates that trial counsel’s failure to seek

greater specificity in the indictment was a strategic decision made after consideration

of the likelihood of success. Counsel’s calculation was not based on legal error,1 and

      1
        “[I]f a timely special demurrer is granted, the trial court quashes the
indictment. However, the quashing of an indictment merely bars trial on the flawed
indictment; it does not bar the State from reindicting the defendant.” Chapman, 318

                                          7
such strategic decisions do not amount to deficient performance. See Allen v. State,

318 Ga. App. 531, 533 (1) (734 SE2d 260) (2012). Accordingly, this enumeration

fails.

         (b) Slaughter argues next that he received ineffective assistance when his trial

counsel failed to make a hearsay objection to K. S.’s testimony regarding her little

sister T. S.’s behavior in the shower. We disagree.

         At trial, K. S. testified that when she was taking a shower with T.S., her three-

year-old sister, T. S. attempted to touch K. S.’s private parts. When asked who had

showed T. S. how to do such a thing, T. S. responded “My daddy did.” Trial counsel

testified at the motion for new trial hearing that he did not see the need to file a

pretrial motion or object to this testimony because he did not find it to be that harmful

when considered in light of the other overwhelming evidence against Slaughter. “The

decision of whether to interpose certain objections is a matter of trial strategy and

tactics. Trial tactics and strategy, no matter how mistaken in hindsight, are almost

never adequate grounds for finding trial counsel ineffective unless they are so

patently unreasonable that no competent attorney would have chosen them.” Henry

Ga. App. at 517 (1) (a). Thus, even if Slaughter’s attorney had filed a demurrer, it
would not have prevented the State from reindicting and trying Slaughter. See id.


                                             8
v. State, 316 Ga. App. 132, 134 (2) (729 SE2d 429) (2012) (citation omitted). In light

of the circumstances of this case and the other evidence against Slaughter, we do not

deem trial counsel’s strategy to be patently unreasonable, and thus find this

enumeration to be without merit. Moreover, we find no reasonable probability that

the jury’s verdict would have been impacted by the exclusion of this evidence.

      (c) Finally, Slaughter argues that he received ineffective assistance at trial

when his counsel failed to challenge venue. However, Slaughter’s trial counsel

testified at the motion for a new trial hearing that he believed that the State had

successfully established venue. As explained above in Division 1, trial counsel was

correct in this assessment. Thus, trial counsel had no grounds to challenge venue, and

the “[f]ailure to make a meritless objection cannot be evidence of ineffective

assistance.” Graham v. State, 251 Ga. App. 395, 398 (2) (d) (554 SE2d 528) (2001).

This enumeration is without merit.

      Judgment affirmed. Ellington, P. J., and Senior Appellate Judge Herbert E.

Phipps concur.




                                          9